                                                                         Case 2:19-cv-01008-JAD-NJK Document 4 Filed 07/08/19 Page 1 of 2



                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2
                                                                        TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        efile@alversontaylor.com
                                                                    7   kbonds@alversontaylor.com
                                                                        twaite@alversontaylor.com
                                                                    8   Attorneys for Defendant USAA Federal Savings Bank
                                                                    9                          IN THE UNITED STATES DISTRICT COURT
                                                                   10                               FOR THE DISTRICT OF NEVADA

                                                                   11                                                  -*-
                                                                        Charles D. Baker,
                                                                   12                                                    Case No. 2:19-CV-01008-JAD-NJK
ALVERSON TAYLOR & SANDERS




                                                                                                  Plaintiff,
                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                        vs.                                                   STIPULATION FOR EXTENSION OF
                               (702) 384-7000 FAX (702) 385-7000




                                                                                                                             TIME FOR USAA FEDERAL SAVINGS
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                                BANK’S ANSWER
                                                                        USAA FEDERAL SAVINGS BANK,
                                                                   15
                                           LAWYERS

                                           SUITE 200




                                                                                                                                      (FIRST REQUEST)
                                                                   16                             Defendant.
                                                                   17
                                                                               Defendant, USAA Federal Savings Bank (“USAA FSB”) has requested an extension of time
                                                                   18

                                                                   19   to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has no

                                                                   20   opposition. Accordingly, pursuant to LRCiv. 6.1, IT IS HEREBY STIPULATED AND AGREED to
                                                                   21   by and among counsel, that Defendant USAA FSB’s time to answer, move or otherwise respond to
                                                                   22
                                                                        the Complaint in this action is extended from July 9, 2019 through and including July 19, 2019.
                                                                   23
                                                                        Defendant has retained undersigned counsel, who needs additional time to evaluate the allegations
                                                                   24
                                                                        set forth in the Complaint. To that end, Defendant requests an additional 10 days to file their
                                                                   25

                                                                   26   responsive pleading in this matter.

                                                                   27          The purpose of this motion is not to cause undue delay, but is made to allow Defendant’s
                                                                   28
                                                                        counsel time to properly prepare a responsive pleading.
                                                                                                                        1                                 KB/86
                                                                        Case 2:19-cv-01008-JAD-NJK Document 4 Filed 07/08/19 Page 2 of 2



                                                                    1          WHEREFORE, the parties respectfully request this Court grant the Stipulation of Extension
                                                                    2   of Time for Defendant USAA FSB to File Answer, and enter an Order allowing it until July 19, 2019
                                                                    3
                                                                        to file a responsive pleading in this matter.
                                                                    4
                                                                               Dated this 8th day of July, 2019
                                                                    5                                                   ALVERSON TAYLOR & SANDERS
                                                                    6
                                                                                                                        //S// Trevor R. Waite__________________
                                                                    7                                                   KURT BONDS.ESQ.
                                                                                                                        Nevada Bar No. 6228
                                                                    8                                                   TREVOR WAITE, ESQ.
                                                                                                                        Nevada Bar No. 13779
                                                                    9
                                                                                                                        6605 Grand Montecito Pkwy
                                                                   10                                                   Suite 200
                                                                                                                        Las Vegas, NV 89149
                                                                   11                                                   Telephone: (702) 384-7000
                                                                                                                        efile@alversontaylor.com
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                                                                        kbonds@alversontaylor.com
                                                                   13                                                   twaite@alversontaylor.com
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                        Attorneys for USAA Federal Savings Bank
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                                                                                                        //S// David Krieger (with permission)
                                                                   15                                                   David H. Krieger
                                           LAWYERS

                                           SUITE 200




                                                                                                                        Haines & Krieger, LLC
                                                                   16                                                   8985 S. Eastern Avenue, Suite 350
                                                                                                                        Henderson, NV 89123
                                                                   17
                                                                                                                        Telephone: (702) 880-5554
                                                                   18                                                   Facsimile: (702) 383-5518
                                                                                                                        dkrieger@hainesandkrieger.com
                                                                   19                                                   Counsel for Plaintiff
                                                                   20                                              ORDER
                                                                   21          The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                        otherwise respond is so ORDERED AND ADJUDGED.
                                                                   22

                                                                   23                July______
                                                                               Dated this 9, 2019day of ______________________ 2019.

                                                                   24

                                                                   25                                                      UNITED STATES MAGISTRATE JUDGE
                                                                   26

                                                                   27

                                                                   28
                                                                                                                          2                                     KB/86
